Title: From George Washington to Major Benjamin Tallmadge, 2 November 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Dr Sir
          Head Quarters West-point 2d Novr 1779.
        
        I have duly received your favor of the 1st instant, with its inclosures.
        The piracies upon the inhabitants of Long-Island of which you complain, are in their very nature injurious to our cause, and altogether injustifiable. For these and other reasons I wish to see

them effectually restrained; and shall, to this end communicate the recent instance you have mentioned to Governor Clinton and Governor Trumbul. I make no doubt but the former will take the proper measures on this occasion to punish the offenders, and prevent his subjects as far as in his power, from the like practices in future. I am Dr Sir Your obt & hble servt
        
          Go: Washington
        
      